Title: To James Madison from Thomas Bulkeley, 27 March 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


27 March 1801, Lisbon. Acknowledges receipt of State Department letters of 13 Sept. and 21 Nov.—the former regarding the capture of the brig Sea Nymph. Has learned that captors bribed mate to take false oath “declaring the Vessel & Cargo French property.” Later, mate made counterdeclaration, and the ship and cargo have been liberated. Meanwhile, Gavino has obtained court order in Gibraltar “to seal the Hatches.” Declaration of war on Portugal by Spain aided by France and desertion by British allies will cause serious alterations. Because of this alarming situation, postpones sending plan for establishing permanent hospital for American seamen, who are now admitted “and cured gratis” at local hospital; has acted consistently with greatest economy. Encloses documents on U.S. vessels and trade with Lisbon. Repeats request for statements of health in U.S. to alleviate quarantine; routine for issuance of certificates from U.S. customs collectors should be established. Transmits copy of circular from Cathcart.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 4 pp.; marked “Copy”; docketed by Wagner as received 16 June. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

